DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 4, 2022 has been entered.

Allowable Subject Matter
Claims 1, 80, 84, 88, 91, 158, 162, 166, 232, 236, 240-245 and 247-256 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art to Watson [US 20030234918 A1] teaches a mounting system for mounting an optical element such as a deformable lens for use in a lithographic exposure process employs a plurality of adjustable soft mounts to support it and apply vector and moment forces at its peripheral portions so as to correct its shape. These adjustable soft mounts each have an elastic member such as a coil spring, a cantilever plate spring or a torsion spring and a force-adjusting member such as an adjusting 
The prior art to Schaffer et al. [US 9134501 B2] teaches the connector element connects the optical element and the optical element holder, the connector element having a first connector part connected to the optical element at the outer circumference and a second connector part connected to the optical element holder. The first connector part and the second connector part are connected via at least one coupling part, the coupling part being compliant in the radial direction and substantially preventing rotation between the first connector part and the second connector part in a plane substantially parallel to the plane of main extension.
	However, with regard to claim 1, the prior art of record does not anticipate nor render obvious to one skilled in the art an arrangement as claimed, more specifically, the arrangement comprising a leaf spring connecting the first holding unit to the base element, wherein: the optical element defines a plane of main extension, a radial direction in the plane of main extension, and a circumferential direction in the plane of main extension; the leaf spring is configured so that the connection of the first holding unit to the base element is compliant in the radial direction and rigid in a direction perpendicular to the plane of main extension; the holding units are connected to the base element; the holding units are spaced apart from each other along the circumferential direction; the holding units hold the optical element with respect to the base element; and for each holding unit: the holding unit establishes a clamping connection between the optical element and the base element; and the clamping 
	With regard to claim 88, the prior art of record does not anticipate nor render obvious to one skilled in the art a method of holding an optical element as claimed, more specifically the method comprising using a holding device to hold an optical element, wherein: the optical element defines a plane of main extension, a radial direction in the plane of main extension, and a circumferential direction in the plane of main extension; the optical element is held with respect to a base element of the holding device via more than three separate holding units of the holding device; for each holding unit: the holding unit establishes a clamping connection between the optical element and the base element; and the clamping connection is separate from the clamping connections of the other holding units; the more than three separate holding units comprise a first holding unit; and a leaf spring connects the first holding unit to the base element so that the connection of the first holding unit to the base element is compliant in the radial direction and rigid in a direction perpendicular to the plane of main extension, in combination with the other elements required by claim 88.
	With regard to claim 91, the prior art of record does not anticipate nor render obvious to one skilled in the art an arrangement as claimed, more specifically the arrangement comprising a holding device comprising a base element and more than three separate holding units, wherein: for each holding unit: the holding unit establishes a clamping connection between the optical element and the base element; and the clamping connection is separate from the clamping connections of other holding units; at least one of the holding units comprises a tensioning element and first and second 
	With regard to claim 166, the prior art of record does not anticipate nor render obvious to one skilled in the art an arrangement as claimed, more specifically the arrangement comprising a holding device comprising a base element and more than three separate holding units, wherein: the optical element defines a plane of main extension and a circumferential direction; for each holding unit: the holding unit establishes a clamping connection between the optical element and the base element; and the clamping connection is separate from the clamping connections of other holding units; at least one of the holding units comprises a first clamping unit and second clamping unit separate from the first clamping unit; and for each of the at least one of the holding units comprising first and second clamping units: the first clamping unit is connected to the base element at a first location; the second clamping unit is connected to the base element at a second location which is different from the first location; the first and second clamping units are braced with respect to each other to establish the clamping connection; and an interface portion of the optical element is clamped 
	With regard to claim 256, the prior art of record does not anticipate nor render obvious to one skilled in the art an arrangement as claimed, more specifically the arrangement comprising a holding device comprising a base element and more than three separate holding units, the more than three separate holding units comprise a first holding unit; and a connection portion connecting the first holding unit to the base element, wherein: the optical element defines a plane of main extension, a radial direction in the plane of main extension, and a circumferential direction in the plane of main extension; the connection portion restricts rotation about an axis defining a rotational degree of freedom so that rotation between the optical element and the base element is restricted in the rotational degree of freedom about the radial direction of the optical element; and for each holding unit: the holding unit establishes a clamping connection between the optical element and the base element; and the clamping connection is separate from the clamping connections of other holding units, in combination with the other elements required by claim 256.
	Claims 80, 84, 158, 162, 232, 236, 240-245 and 247-255 are allowable by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESFIN ASFAW whose telephone number is (571)270-5247. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MESFIN T ASFAW/Primary Examiner, Art Unit 2882